Citation Nr: 1210239	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO. 08-29 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for anterior to posterior canal stenosis at C3-C4, status post extensive fusion.

2. Entitlement to service connection for right arm disability, to include residuals of carpal tunnel syndrome (CTS), right arm, to include as secondary to cervical spine disability.

3. Entitlement to service connection for alcohol dependence and alcohol-induced depressed mood.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Lisa J. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and February 2008 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claims. The October 2006 rating decision denied the appellant's claims of entitlement to service connection for a cervical spine disability, a right arm disability and alcohol-induced depressed mood. The February 2008 rating decision denied the appellant's claim of entitlement to TDIU. 

The Board remanded the claims in March 2010 for additional development, and they now return to the Board for further review. 

The Board has recharacterized the Veteran's right arm disability claim to better reflect the broader focus of claim. While the Board in its March 2010 remand had listed the claim as "residuals of carpal tunnel syndrome (CTS), right arm (claimed as right arm disability), to include as secondary to cervical spine disability," that emphasis on carpal tunnel syndrome neither reflects the focus of the claim as asserted by the Veteran (he addressed a right arm radicular condition as due to cervical spine pathology, which cervical spine pathology was in turn claimed based on asserted cervical spine injury in service in a 1975 automobile accident), nor the extent of medical findings, which pertinent medical findings are discussed in the body of this decision. 



FINDINGS OF FACT

1. The preponderance of the evidence is against anterior to posterior canal stenosis at C3-C4, status post extensive fusion, having developed in service or otherwise being causally related to service.

2. Arthritis of the cervical spine is not shown to have been present to a disabling degree within the first post-service year. 

3. The preponderance of the evidence is against right arm disability, to include residuals of CTS, right arm, having developed in service or otherwise being causally related to service, or having been caused or aggravated by any service-connected disability.

4. A neurological disorder affecting the right upper extremity is not shown to have been present to a disabling degree within the first post-service year.

5. The preponderance of the evidence is against alcohol dependence and alcohol-induced depressed mood having developed to the extent not barred as a matter of law. The preponderance of the evidence is against alcohol dependence and alcohol-induced depressed mood having been caused or aggravated by any service-connected disability. 

6. For the rating period beginning up to a year prior to the October 15, 2007, date of receipt of claim for TDIU, the Veteran's service-connected lumbar degenerative disk disease and headaches have not presented such an exceptional or unusual disability picture affecting employment as to warrant consideration of unemployability on an extraschedular basis.


CONCLUSIONS OF LAW

1. The criteria for service connection for anterior to posterior canal stenosis at C3-C4, status post extensive fusion, are not met; service connection is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107, 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).

2. The criteria for service connection for right arm disability, to include residuals of CTS, right arm, are not met; service connection is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107, 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).

3. The criteria for service connection for alcohol dependence and alcohol-induced depressed mood, are not met; service connection is not warranted. 38 U.S.C.A. §§ 105, 1110, 1131, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(n), 3.102 , 3.301(c), 3.303, 3.310 (2011).

4. For the rating period beginning up to a year prior to the October 15, 2007, date of receipt of claim for TDIU, entitlement to TDIU has not been warranted on an extraschedular basis. 38 U.S.C.A. § 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b)(1), 4.16(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2009). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice. 

A claim for TDIU is a claim for increased rating. Hurd v. West, 13 Vet. App. 449 (2000). In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was afforded a VCAA notice letter in April 2006 addressing his appealed service connection claims, prior to the appealed October 2006 RO adjudication of the claims for service connection for anterior to posterior canal stenosis at C3-C4, status post extensive fusion, right arm disability, to include residuals of CTS, right arm, and alcohol dependence and alcohol-induced depressed mood. The Veteran was also afforded a VCAA notice letter in October 2007 addressing his TDIU claim, prior to the appealed RO adjudication of the TDIU claim in February 2008. These letters respectively informed him of the notice and duty-to-assist provisions of the VCAA, and generally informed him of the information and evidence necessary to substantiate these claims for service connection and for TDIU. These letters also informed him of the respective roles of the Veteran and VA in developing the claims and obtaining evidence, with the ultimate responsibility for ensuring that relevant evidence is obtained resting with the Veteran. Additionally, he was then afforded notice of how disability ratings and effective dates are assigned, by which the RO then effectively complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). The RO most recently considered the appealed claims by a supplemental statement of the case (SSOC) in September 2011.

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that the RO appropriately assisted the Veteran in obtaining indicated VA treatment and evaluation records. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that where Social Security Administration (SSA) disability benefits have been granted, a remand to obtain SSA records is required. See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records"). The RO made appropriate efforts to obtain SSA records, based on the Veteran's information that a Social Security disability benefits claim had previously been filed. A reply from the SSA in February 2009 informed that any medical records had been destroyed. Hence, there remains no reasonable possibility that such records may be obtained, and hence there is no further duty to assist with regard to these records. The Veteran was duly informed of this unavailability of SSA records by a SSOC in March 2009.

The RO has informed the Veteran, including in the appealed rating actions, SOC, and SSOCs, including most recently by the September 2011 SSOC, of records obtained, and thus by implication of records not obtained, in furtherance of his claims. 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran was afforded a VA examination for compensation purposes in November 2008 addressing his lumbar degenerative disk disease and his headaches, and June 2010 VA examination addressing multiple claimed musculoskeletal and neurological disabilities, including claimed disabilities affecting the spine, the right upper extremity, and mental functioning (psychological impairment). These examinations were appropriately followed by review of the appealed claims by the RO in a February 2008 rating action in pertinent part granting service connection and assigning disability ratings for lumbar degenerative disk disease with spinal stenosis and a headache disorder, and by a September 2011 SSOC denying service connection for anterior to posterior canal stenosis at C3-C4, status post extensive fusion, right arm disability, to include residuals of CTS, right arm, and alcohol dependence and alcohol-induced depressed mood, and also denying TDIU. These VA examinations, taken together with records of VA and service treatment, and statements and testimony by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The VA examinations addressed both the medical findings upon current examination and the Veteran's history, and presented findings and conclusions consistent with his medical history and sufficiently addressing the criteria for service connection for anterior to posterior canal stenosis at C3-C4, status post extensive fusion, right arm disability, to include residuals of CTS, right arm, and alcohol dependence and alcohol-induced depressed mood, and sufficiently addressing the nature and severity of the Veteran's lumbar degenerative disk disease with stenosis, and his headache disorder, to allow the Board to adjudicate the claims on appeal based on informed medical findings and medical judgment. 

The Board notes in this regard that the Veteran has asserted that he is unemployable due to disability of both his cervical and lumbosacral spine, whereas only his lumbar degenerative disk disease and headaches have been service connected. These service-connected disabilities were adequately addressed in the November 2008 addressing these disabilities, and in the June 2010 VA examinations addressing the Veteran's spine and his right upper extremity (which right upper extremity examination also addressed neuromuscular pathology in all his extremities), and the Veteran has not contended that they have increased in severity since these examinations. The June 2010 VA examination identified alcoholic sensorimotor polyneuropathy as the most likely cause of his sensorimotor polyneuropathy affecting all his extremities, without significant impairment in strength present in any of the extremities, and without radiculopathy affecting the lower extremities found to be of greater impact of employment-type functioning than is reflected in the assigned rating for the Veteran's service-connected lumbar degenerative disk disease with stenosis. Similarly, the June 2010 VA examinations adequately addressed questions of diagnosis and etiology implicated by the Veteran's claims for service connection for anterior to posterior canal stenosis at C3-C4, status post extensive fusion, right arm disability, to include residuals of CTS, right arm, and alcohol dependence and alcohol-induced depressed mood, to allow the Board to adjudicate the service connection claims based on informed medical findings and medical judgment. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. The conclusions of these examiners were sufficiently supported review of underlying evidence, and by rationale and analysis to allow for the Board's weighing of this evidence against contrary evidence. 

The Board accordingly concludes that additional medical evaluation would amount to no more than a fishing expedition. Hence, further examination would constitute unreasonable delay and expenditure of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

The Board also finds that the development required by the Board's March 2010 remand has been substantially fulfilled. This included asking the Veteran for any additional evidence or information in furtherance of his appealed claims, affording the Veteran above-discussed appropriate VA examinations in June 2010 addressing the claimed disabilities, and the nature, severity, and etiology or aggravation of disabilities at issue (as discussed supra and infra), as implicated for the appealed claims, and readjudication of the claims by the RO. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran's authorized representative in a letter submitted in February 2012 (with waiver of RO review) has argued that the VA examiner in June 2010 failed to address instructions of the Board in its March 2010 Remand. The representative noted that the Board instructed the examiner to "specifically address any behavioral changes prior to the appellant's discharge from service" and to "specifically address the appellant's May 2006 VA hospital admission and the notation that he was admitted for detoxification and depression due to chronic pain."

The Board finds that the June 2010 VA examiner did substantially comply with remand instructions. The examiner did discuss the question of chronic pain and depression, concluding that the Veteran had depressive disorder that was more likely alcohol-induced rather than due to symptoms of physical disability such as due to the Veteran's cervical spine disorder. The examiner specifically discounted the Veteran's report, upon May 2006 hospitalization, that he was depressed and abused alcohol due to chronic pain by noting euphemistically  that the Veteran was a "poor historian," and further noting that he had inaccurately told the prior examiner that he had not consumed alcohol prior to military service, which assertion the Veteran had contradicted in assertions made to the June 2010 VA examiner.

The Board additionally finds that the June 2010 VA psychiatric examiner substantially complied with the Board's March 2010 remand instructions notwithstanding the examiner's failure to specifically address whether the Veteran had behavioral changes prior to his discharge from service. The examiner's conclusions that the Veteran's depressive disorder was due to his alcohol abuse and not due to other causes effectively obviates this question, since the Veteran's depressive disorder would not be considered in line of duty even if it had onset it's in service, because the depressive disorder has been found to be due to his abuse of alcohol. 38 C.F.R. § 3.301(d). Because of this effective bar to such a basis for service connection for the Veteran's alcohol-induced depressive or mood disorder - which medical causation as due to alcohol abuse the Board herein accepts as supported by the weight of the cognizable evidence of record - the question of potential onset in service becomes moot for purposes of the Board's adjudication of the claim, and hence substantial compliance with the prior remand instructions need no longer have included the examiner's discussion of whether the Veteran had behavioral changes prior to his discharge from service. Because the remand instructions are directed toward resolving issues raised by the claims on appeal, the rendering of this issue of 'behavioral changes prior to discharge' moot renders that portion of the remand instructions moot, and hence substantial compliance with the remand instructions no longer requires that this mooted issue be addressed by a VA psychiatric examiner prior to Board adjudication. Stegall; D'Aries.

Additionally, the representative's argument that the June 2010 VA examiner failed to address the question of aggravation of alcohol abuse in service. However, service connection based on aggravation of pre-existing alcohol abuse in service also barred, and hence need not have been discussed by the VA examiner. 38 C.F.R. § 3.303(a). 

No further statement has been received by the Veteran indicating the existence of additional pertinent evidence not requested. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claims adjudicated herein. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the appealed claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

In short, in this case, with regard to the service connection claims and TDIU claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the appealed claims. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce additional evidence to support his claims. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical questions remaining pertaining to the Veteran's claims for service connection and TDIU this subject of this appeal - those of objective or corroborating evidence of causal links to service or to service-connected disability or evidentiary bases of presumptive connection for his claims for service connection, and of exceptional or unusual circumstances rendering him unemployable due to his service-connected disabilities - were in this case, based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.321, 4.16.

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished.


II. Pertinent Laws and Regulations
Governing Claims for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 . 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

A Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 . Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310.

Certain chronic diseases, including organic diseases of the nervous system and arthritis, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) . When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



III. Review of Submitted Lay Statements

The Veteran has submitted multiple lay statements by others: two reportedly by a former spouse dated in August 2006, and one reportedly by his mother and dated in May 2006. The letter by the Veteran's mother appears authentic, but conveys no statement with sufficient specificity to support any of the Veteran's claims on appeal. Rather, she merely informs of the Veteran's automobile injury in service in 1975 and asserts that the Veteran has had "problems ever since, including surgeries, causing him to lose jobs etc." Accepting authenticity and veracity of this statement, it serves as no evidence supportive of a causal link between service or his documented in-service automobile accident and any of the Veteran's claimed disabilities, and also serves as no evidence supportive of unemployability of the Veteran due specifically to his service-connected lumbar degenerative disk disease and headaches. 

The two letters dated in August 2006 purportedly by the Veteran's former spouse provide no assertions of personal knowledge of a causal link between service or the Veteran's 1975 in-service automobile accident or service-connected disability, and the Veteran's claimed anterior to posterior canal stenosis at C3-C4, status post extensive fusion, right arm disability, to include residuals of CTS, right arm, or alcohol dependence and alcohol-induced depressed mood. These letters also fail to provide any assertions specifically of the severity of the Veteran's service-connected lumbar degenerative disk disease or headaches, or how these two service-connected disorders may render the Veteran incapable of obtaining or sustaining substantially gainful work. Accordingly, these letters ultimately provide no support for the claims the subject of this appeal. 38 C.F.R. § 3.303, 3.310, 3.321, 4.16 (2011). Rather, the Veteran's former spouse merely makes assertions as to the nature of evidence already contained in the claims file, as to prior promises or prior adjudications by VA, or as to the Veteran's general state of impairment and his general entitlement to benefits. In these respects, to the extent these statements are consistent with the record they are merely duplicative, and to the extent they are inconsistent with the record and seek to provide a different history of VA actions, they are contradicted by objective evidence and hence impeached as to their credibility. To the extent these statement are in the nature of arguments in support of the Veteran's claims, they include non-specific assertions of ailments suffered or injustices suffered by the Veteran and resulting entitlement to benefits as well as back-payments. These arguments are thus not supportive of the claims either as evidence or as specific arguments supporting specific claims, and hence require no specific response by the Board in either case. 


IV. Claim for Service Connection for Anterior to Posterior Canal 
Stenosis at C3-C4, Status Post Extensive Fusion;
Claim for Service Connection for Right Arm Disability, to Include 
Residuals of CTS 

The Veteran contends that he has a cervical spine disorder causally related to service, stemming from his automobile accident in service June 1975. He also contends that he has right upper arm disability as secondary to his cervical spine disability. 

A detailed review of pertinent medical records follows, informative of both these claims. 

A VA cervical neurological evaluation in September 2002 noted the presence of a cervical spondylitic disease with multiple levels of disc degeneration with lordosis as revealed by MRI. The examiner noted, however, that there was "relatively mild neurological involvement." A "quite prominent" disc bulge was noted at C3-C4. 

Upon VA cervical treatment in March 2003, the Veteran complained of worsened cervical disease symptoms in the right upper extremity, primarily with hand numbness present more so in the right hand than the left. The examiner noted that the Veteran admitted to drinking six beers daily currently, and also noted a "distinct odor" of beer on the Veteran, with the Veteran conceding that he had consumed a beer that morning. Upon examination the Veteran's strength was 5/5 in both upper extremities except 4+/5 in the wrist flexors bilaterally and 4+/5 in the left interosseous. Reflexes were symmetrical. While symptoms associated with light touch were noted in the right hand and forearm diffusely, this was noted not to follow any radicular pattern. Some diminished sensation was also present in the left arm. Hoffman's and clonus signs were negative. An MRI was noted showing cervical disc bulges and multiple levels with foraminal engorgement. There was lordosis, and EMG studies showed C6 involvement bilaterally. , there was no foraminal 

In August 2003 the Veteran underwent cervical spine surgery with posterior fusion at multiple levels. The record reflects that this substantially relieved or radicular symptoms, as reflected in subsequent treatment and examination findings, noted below. 

May 2006 VA cervical MRI showed anterior-posterior canal stenosis at C3/C4 due to circumferential disc bulge. Hypertrophy of the joint at C2/C3 was also noted with narrowing of the right neural foramen. 

Upon a VA cervical spine treatment in August 2006, the Veteran's history was noted of chronic neck pain, with cervical spine fusion from C4 to C7 in 2002. (The Board notes this date should be 2003, based on records of that surgery.) The Veteran reported at the August 2006 examination that he injured his neck in the 1970s, and that he had right arm clumsiness, headache, and neck pain, all of which were improved following the cervical spine fusion. However, the Veteran reported that approximately two years ago he again began experiencing neck pain and headaches, as well as bilateral hand numbness. He reported that his neck pain was made worse by extending the neck, and that it was improved with beer. He reported a history of physical therapy in the 1990s without improvement in the neck condition. While the Veteran also reported low back pain, he denied any new difficulty with his gait. The Veteran's medications including pain medication were noted. He reported a remote history of recreational drug use. Motor strength was found substantially intact in the upper and lower extremities, and there was no atrophy or give-way weakness. A tandem, antalgic gait was noted. An MRI of the cervical spine reflected the fusion hardware, and possibly C3-C4 stenosis. The examiner concluded that the Veteran's neck pain and headache may be musculoskeletal, because there was no evidence of radiculopathy or myelopathy. The examiner also concluded that his numbness was most likely peripheral neuropathy due to alcohol use. 

Upon a VA examination of the spine for compensation purposes in September 2006, the Veteran's history was noted and claims file reviewed, including records of automobile accident in June 1975 with hematoma to the neck, as well as of an additional automobile accident post service in November 1979. The Veteran reported progressive worsening of his neck condition since its onset. Cervical spine surgery was noted in 2003 consisting of anterior and posterior fusion at C4 through C7. A history was also noted of right carpal tunnel release surgery in April 2001. The examiner noted that currently the Veteran had no numbness, weakness, paresthesias, falls, or unsteadiness. The Veteran did report pain present in the posterior neck and radiating to the arms, on the right more than the left. The Veteran was noted to use a brace and a cane, and to walk no more than a few yards. Physical examination revealed no paraspinal muscle spasms. Muscle group strength and sensation were found to be intact in the upper extremities. There was limitation of motion and pain on motion of the cervical spine. 

The September 2006 examiner did note that the Veteran's responses of subjective symptoms were out of proportion to objective findings, and that decreased pinprick on sensory examination was in a non-dermatomal distribution. The examiner did not provide any clear opinion of etiology of either the cervical spine disability or the right arm radiculopathy.

An April 2007 CT myelogram showed no canal signal impairment or cervical stenosis. The examiner found no evidence of cervical radiculopathy or myelopathy. 

Upon October 2007 neurological evaluation based on complained-of ongoing severe neck pain, headaches, and some arm numbness, with pain reportedly worse with activity, the examiner tested the Veteran's motor functioning and found 5/5 strength in all muscle groups tested including in upper and lower extremities, left and right. Deep tendon reflexes were 1+ bilaterally, and Hoffman, Babinski, and Spurling signs were negative. 

However, upon the October 2007 neurological evaluation, the Veteran also reported severe pain to palpation of the paraspinous muscles. He informed of treating his condition with pain pills taken together with beer. The examiner concluded that there was no evidence of cervical radiculopathy or myelopathy.

Additionally, upon VA treatment in September 2008, the treating VA medical practitioner noted that the Veteran contended that he was taking increasing amounts of his prescribed oxycodone recently for complained-of pain. However, the Veteran's toxicology screens were repeatedly turning up negative of opiates, which the practitioner noted indicated that he was not taking his prescribed morphine and oxycodone. The practitioner informed the Veteran that his morphine and oxycodone prescriptions would be discontinued based on his obtaining prescribed morphine and oxycodone without apparently taking the medication, inconsistent with his assertions of taking prescribed opiate medication. 

Upon VA psychiatric examination for compensation purposes in June 2010, the Veteran denied any substance abuse other than alcohol, while the examiner noted the Veteran's past history of abuse of cannabis and cocaine, including as conceded by the Veteran upon a prior VA examination in 2006. Also at the June 2010 psychiatric examination for compensation purposes, the Veteran denied drug use during service, even though, as the examiner noted, the Veteran had reported this history upon his VA examination for compensation purposes in 2006, and while the Veteran denied this history of discharge at the June 2010 VA psychiatric examination, upon questioning by this June 2010 examiner about his self-report of such discharge in 2006, the Veteran failed provide an explanation. The Veteran's inconsistent statement at this June 2010 examination in furtherance of his psychiatric disorder claim also serve to undermine his the credibility of his assertions in furtherance of his claims. Caluza. 

The Veteran's representative in a February 2012 submitted statement has argued that there is "no evidence of record that the Veteran was discharged for drug use or possession." While it is certainly true that the Marine Corps personnel records contained within the claims file do not specify the reason or reasons for the Veteran's involuntary discharge from service, and personnel reprimand statements cryptically repeatedly inform, "[the Veteran] counseled this date concerning frequent involvement and that continued frequent involvement could result in his being processed for and Admin Discharge." The Veteran was processed for an administrative discharge, but the "continued frequent involvement" is not explained in the service personnel records. However, the Veteran's own statements at his September 2006 VA psychiatric examination for compensation purposes that he was "busted" for drug use or abuse during service and that he was discharged from service due to drug abuse and possession are statements against interest that do credibly inform of the basis of this involuntary discharge. The Veteran's representative's argument that there is "no evidence" of this basis for the Veteran's involuntary service discharge is not entirely correct. 

At his February 2009 VA examination for compensation purposes addressing spine and neurological issues, the Veteran asserted that he had significant difficulties with cervical pain at the time of his automobile accident in 1975. While the Veteran is competent to make such assertions of prior symptoms, owing to the Veteran's loss of credibility in statements supportive of his claims, the Board is compelled to find this assertion not credible, particularly in the absence of any contemporaneous objective evidence from service supportive of spinal injury or disability resulting from to that automobile accident. Jandreau; Caluza.

Upon VA examination in June 2010 addressing the Veteran's claimed cervical spine condition, and upon VA examination in June 2010 addressing the Veteran's claimed right upper extremity disorder, the Veteran asserted that both these disabilities were related to spine disability resulting from his automobile accident in service in 1975. The examiners at these examinations noted the Veteran's service treatment records revealing treatment in June 1975 for injuries sustained in a single-car accident with the car reportedly rolling multiple times. June 1975 surgical notes informed that the Veteran hit the steering column with soft tissue trauma to the left mandibular and submandibular region, with a large hematoma in the area. A treatment a week later in June 1975 noted that a hematoma of the neck was resolving and x-rays of the cervical spine were normal. 

The June 2010 cervical spine examiner noted that there was no evidence of a cervical spine condition either in service or for many years following service. This examiner noted two documented histories of spine trauma, on in the motor vehicle accident in 1975 with soft tissue injury and hematoma, and one in 1978 when the Veteran's head and neck went through the windshield of his vehicle. The Veteran's history of cervical fusion at C4-C7 in August 2003 was also noted. The examiner performed physical examination revealing limitation of motion and pain on motion in the cervical spine, but without radicular pathology. Peripheral sensory neuropathy was identified in all extremities. The examiner diagnosed status post cervical spine fusion at C4-C7, and no objective clinical evidence of cervical radiculopathy, with severe sensorimotor polyneuropathy of all extremities. 

The June 2010 VA cervical spine examiner opined that it was not at least as likely as not that the Veteran's cervical spine disorder was causally related to service, and more specifically that it was not at least as likely as not related to the 1975 motor vehicle accident. The examiner supported this opinion with a rationale based on his medical experience and judgment that the Veteran's injuries were localized to the left mandibular and submaxillary region, based on service records revealing that the Veteran had soft tissue injury to the left mandibular and submaxillary region in that automobile accident without a residual neck condition, and based on the balance of medical records revealing no evidence of any such neck condition in service or for years post service, with a neck condition not reflected in treatment or examination records until 2000. The examiner's statement, "There is no possible way to make a nexus here," reflects the examiner's level of conviction as to the overwhelming weight of evidence against a causal link between service and the in-service automobile accident, and the Veteran's current cervical condition. 

Upon the VA examination in June 2010 addressing the Veteran's claimed right upper extremity disorder, the Veteran contended that his right arm condition was chronic and had developed gradually, with progressive worsening. He asserted that he had the right arm numbness for over 20 years, and that eventually he had numbness in both arms. A history was noted of right carpal tunnel release in 2001 and left carpal tunnel release shortly thereafter. 

The June 2010 right upper extremity examiner noted that there was no evidence in service treatment records of a cervical spine difficulty following the June 1975 accident. The examiner noted that there was also no service treatment record reflecting any right arm difficulty. There was a record of treatment in June 1976 for right hand pain in the fourth and fifth proximal phalanges following the Veteran striking a person with his fist. 

The June 2010 right upper extremity examiner further noted that a post-service treatment in April 1997 for brain examination included no mention of neck pain, and similarly a VA examination for compensation purposes in May 1997 for a spine condition included no mention of the neck.

Upon physical examination, the June 2010 right upper extremity examiner found reflexes to be entirely absent in all extremities. Vibratory and pain and pinprick sensation were absent over the entirety of both upper extremities, affecting both small and large peripheral sensory fibers. Positional sense was markedly decreased in the hands and wrists, and light touch sensation was markedly decreased over the entirety of both upper extremities. The examiner found similar neurological dysfunction in both lower extremities. However, motor function was found to be substantially intact in all extremities. The examiner observed the Veteran's gait as wide-based, unsteady, and antalgic, with the Veteran unable to stand with feet together and eyes open. The examiner noted the Veteran's past employment in a physical occupation, with unemployment for 10 to 20 years. The examiner assessed that the Veteran had difficulties including decreased manual dexterity, and decreased ability to hold objects. 

The June 2010 right upper extremity examiner concluded that there was no focal neuropathy affecting the right upper extremity. Rather, the examiner found severe sensorimotor polyneuropathy, affecting the extremities including the right upper extremity, which the examiner opined was not caused by or the result of service or cervical pathology. The examiner supported this opinion by noting the absence of evidence of a right arm condition in service, and the absence of evidence of a focal right arm disorder upon current examination. The examiner noted that while a February 2002 examiner had concluded that right arm pathology was probably due to the cervical pathology, there was no such right arm radicular pathology currently, with any radiculopathy impacting the right upper extremity likely resolved by the cervical spine surgery with fusion in 2003. The June 2010 VA right upper extremity examiner further explained that the Veteran's current sensory loss in all his extremities, which the examiner assessed as severe sensorimotor polyneuropathy, was most likely sensorimotor alcoholic polyneuropathy due to the Veteran's "longstanding alcohol abuse." 

The Board notes that the findings and conclusions of the June 2010 VA cervical spine examiner and the June 2010 VA right upper extremity examiner are substantially in according with each other and with the past medical treatment and examination findings and conclusions, both in service and post service, to the effect that the Veteran did not suffer cervical spine injury or disability in service including by his motor vehicle accident in 1975, and that cervical pathology was not in evidence until decades post service. These June 2010 examiners are also in accord in finding that the Veteran does not have current cervical radiculopathy affecting the right upper extremity, but rather has severe sensorimotor alcoholic polyneuropathy affecting all the extremities. 

The Board recognizes that the Veteran is competent to address current or past lay-observable events or conditions and current or past symptoms of disability, as well as his own recollections including of what past examiners have told him. Caluza; Jandreau. However, based on inconsistent statements and statements inconsistent with the past documented records, as discussed above, the Board concludes that the Veteran's statements are lacking in credibility to support his claims based on general lack of reliability as to the veracity of statements the Veteran has made in furtherance of his claims during the claim period. Caluza. Hence, the Board affords little weight to the Veteran's assertions of neck injury in service in the 1975 automobile accident, of significant neck difficulty at that time, of progressively increasing severity of a neck or cervical condition, and of right upper extremity disability proximate in time to service. Id.

Upon careful review of the entire record, and according significant weight to VA examination and treatment records reflecting cervical pathology and peripheral alcoholic polyneuropathy but finding the weight of the evidence against any causal link to service, the Board concludes that the weight of the evidence is against development in service or a causal link to service for both anterior to posterior canal stenosis at C3-C4, status post extensive fusion, and right arm disability, to include residuals of CTS, right arm. Service connection for either anterior to posterior canal stenosis at C3-C4, status post extensive fusion, or right arm disability, to include residuals of CTS, right arm, on a direct basis is accordingly not warranted. 38 C.F.R. § 3.303. In the absence of cognizable, credible evidence of cervical degenerative condition or a right upper extremity radicular condition within the first post-service year, service connection for anterior to posterior canal stenosis at C3-C4, status post extensive fusion, or for right arm disability, to include residuals of CTS, right arm, on a first-year-post-service presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309. 

Because service connection for anterior to posterior canal stenosis at C3-C4, status post extensive fusion, is herein denied, service connection for right arm disability, to include residuals of CTS, right arm, is also not warranted as secondary to the Veteran's claimed anterior to posterior canal stenosis at C3-C4, status post extensive fusion. 38 C.F.R. § 3.310. 

The evidence also preponderates against direct service connection for a right arm disability based on the absence of evidence of right arm disability in service as a chronic condition, and the absence of evidence of continuity of right arm disability from service. 38 C.F.R. § 3.303. 

The Veteran's diagnosed peripheral alcoholic polyneuropathy is barred from service connection as a diagnosed effect of alcohol abuse. 38 C.F.R. § 3.301(d). (2011). 



V. Claim for Service Connection for Alcohol Dependence and 
Alcohol-Induced Depressed Mood

An injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs. 38 C.F.R. § 3.301(d). Based on this bar to service connection, neither alcohol dependence nor an alcohol-induced psychological condition may be service connected as directly related to service,. 38 U.S.C.A. §§ 105 , 1110, 1131; 38 C.F.R. §§ 3.1(n) , 3.301(c); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (38 U.S.C.A. §§ 1110, 1131 preclude compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse). However, service connection may be granted for alcohol abuse or its effects if the alcohol abuse is itself secondary to a service-connected disability. 38 C.F.R. §§ 3.301(c)(3), 3.310. 

Service connection may be granted on a secondary basis when a disability is caused or aggravated by a service-connected disability. 3.310. 

Thus, service connection for the Veteran's alcohol dependence and alcohol-induced depressed mood on a direct basis is barred as a matter of law. 38 C.F.R. § 3.301. However, the Veteran has claimed alcohol dependence as due to disability secondary to his automobile accident in 1975, and service connection for alcohol dependence may be established on such a secondary basis. 38 C.F.R. § 3.310. 

The Veteran has not presented medical evidence supporting a link between a disability sustained in service and his alcohol dependence. The Veteran is service connected for headaches and for lumbar degenerative disk disease as due to his automobile accident in service. The weight of competent and credible evidence is against alcohol dependence having resulted from either of these service-connected disabilities. Based on evidentiarily contradicted statements and medical findings that the Veteran is a poor historian, as discussed above, the Board finds that while the Veteran is competent to address lay observations and lay-perceptions of past experience, the Board does not find the Veteran's statements to support his claim for service connection for alcohol dependence or alcohol-induced depressed mood to be credible, and hence the Board does not accord them weight in this adjudication. Caluza; Jandreau. Additionally, the Veteran is not competent, as a layperson, to address the distinctly medical question of causation between service-connected disability and claimed alcohol dependence or alcohol-induced depressed mood. Espiritu; cf. Jandreau. 

While the Board duly notes the Veteran's contention that he drinks beer to alleviate pain, the Board notes that such a choice, even if true, does not in this case result in an unbroken chain of causation between his service-connected disorders and his alcohol abuse. The Board here concludes that the Veteran's assertions that he has used alcohol to treat his pain are not credible, and the weight of credible evidence favor's the June 2010 VA psychiatric examiner's conclusions to the effect that his physical disabilities and associated symptoms have not impacted his alcohol abuse and associated depressive disorder. 

Medical professionals have not found that the Veteran's alcohol dependence is causally related to service-connected disability. The June 2010 VA mental health examiner contrarily effectively concluded that the Veteran's alcohol dependence and alcohol-induced depressed mood were unrelated to his automobile injury in service, and unrelated to the service-connected lumbar degenerative disk disease and headaches which have been service connected as due to that automobile accident. Contrarily, this examiner concluded in effect that the Veteran's alcohol abuse was part of a long-standing pattern of substance-abusive behavior independent of any physical injuries sustained in service or otherwise. 
 
The Veteran's authorized representative, in a February 2012 letter (submitted with waiver of RO review), has argued that the Veteran's mental disorder and alcohol dependence should be considered based on aggravation in service, since the Veteran is noted to have begun a pattern of alcohol dependence prior to service. This argument is misplaced, since such aggravation is similarly barred pursuant to 38 C.F.R. § 3.301.  The representative also argues that the Veteran's alcohol dependence and depressed mood should be considered as secondary to service-connected disability, in part based on report in the medical record that the Veteran has depressed mood related to his unemployment, and the June 2010 VA psychiatric examination for compensation purposes noted the report that the Veteran was unemployed due to his neck and back disorders. However, this report of unemployment due to neck and back disorders was not a medical examiner's conclusion, but rather merely a recordation of the Veteran's self-report of this reason for his unemployment. Such an assertion is not medical evidence, but rather merely a statement by the Veteran in support of claim. A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). The Veteran's representative's argued chain of causation between service-connected disability to unemployment to the Veteran's mental condition is thus broken, with no link recognized here between the Veteran's service-connected back disorder and his unemployment. As discussed infra, the Board herein denies the Veteran's claim for TDIU in part based on the absence of credible evidence that the Veteran's service-connected back disorder results in such interference with unemployment as to render inapplicable regular schedular standards. 38 C.F.R. §§ 3.321, 4.16.

With the weight of competent, credible evidence against secondary service connection for alcohol dependence and alcohol-induced depressed mood, the preponderance of the evidence is against the claim to the extent it is not barred as a matter of law, and hence service connection for alcohol dependence and alcohol-induced depressed mood is not warranted. 38 C.F.R. §§ 3.301, 3.310; Sabonis. 


VI. Claim for TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it must be ratable at 60 percent or more, and if there are two or more disabilities at least one disability must be ratable at 40 percent or more and the combined rating must be at least 70 percent or more. 38 C.F.R. § 4.16(a) . A veteran's age is not for consideration in making the determination. 38 C.F.R. § 4.19 (2011). 

To establish a total disability rating based on individual unemployability on the regular basis, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). Factors to be considered are the Veteran's education, employment history and vocational attainment (without consideration of his advanced age or of the effects of non-service-connected disabilities). 38 C.F.R. §§ 3.341 , 4.16, 4.19; see Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

In exceptional circumstances, even where the Veteran does not meet the schedular percentage requirements under 38 C.F.R. § 4.16(a), TDIU may still be assigned on an extraschedular basis, upon a showing that the Veteran is unable to obtain or retain substantially gainful employment due to service- connected disabilities. 38 C.F.R. §§ 3.321(b)(1) , 4.16(b). However, where such an exceptional case is indicated, the Board is to refer the case to the Director of the VA Compensation and Pension Service for extraschedular consideration. Id. 

At his February 2009 VA examination for compensation purposes addressing spine and neurological issues, the Veteran asserted that he could not sustain regular employment due to orthopedic problems involving his cervical spine and lumbar spine. However, at that examination he conceded that he continued to use alcohol together with oxycodone and morphine which were prescribed to control pain. As noted above, the Veteran's credibility is substantially impeached by statements contradicted by past objective history or current objective evidence, as well as by the Veteran's own contradictory statements. Among these impeaching instances noted above is the documented treatment in September 2008 in which the Veteran asserted a false history of taking his prescribed high levels of opiates for complained of significant pain, even while repeated toxicology screens were negative for opiates. Thus, the Veteran's credibility is impeached not only as to his asserted history of injuries or disabilities developing in or related to service, but also as to levels of pain or disability associated with physiological conditions, inclusive of the lumbar degenerative disk disease and headache disorder which are service connected. Caluza.

The Veteran has acknowledged that he has not been substantially gainfully employed since 1994, and it does not appear from the record that the Veteran has sought substantially gainful employment since that time. While the Veteran has attributed incapacity for obtaining or retaining gainful employment to chronic pain and/or disability associated with his cervical and lumbar spine, radiculopathy, and other physical impairment in the extremities, the Board finds that the weight of the evidence is to the effect that the Veteran's long-standing unemployment may reasonably be attributed to a pattern of behavior of alcohol and/or other substance abuse. 

The VA neurological disorders examiner for compensation purposes in June 2010 did not find that the Veteran has impairing radiculopathy including upon neurologic testing, but rather found that he most likely has alcoholic sensorimotor polyneuropathy, characterized as severe, due to longstanding alcohol abuse. These findings are consistent with the weight of other credible evidence of record, consisting of both examination and treatment records, and these findings are not contradicted by contemporaneous credible evidence. Thus, impairing disabilities of the extremities, including those impairing of sensorimotor functioning, are by the weight of evidence attributable to the Veteran's non-service-connected alcohol abuse and its neuropathic effects. 

As already discussed, while the Veteran is competent to address his lay-perceived history and symptoms of disability, the Board finds the Veteran's assertion regarding functional impairment or work impairment associated with his service-connected headaches and lumbar degenerative disk disease with lumbar stenosis not to be credible, based on his noted unreliability in reporting of medical facts and medical history upon VA examinations, with reported history contradicted by objective history documented in the record. Caluza. The Board accordingly finds that the Veteran's assertions of impairment or work impairment in support of his unemployability claim warrant no weight in the Board's adjudication. 

The Board otherwise finds that the weight of cognizable evidence of record against Veteran's service-connected lumbar degenerative disk disease with stenosis, and his service-connected headaches being preclusive of obtaining or sustaining gainful employment, either separately or in combination. It is notable that upon VA neurological examination in June 2010 the Veteran was not found to have objective sensory or motor impairment in the extremities other than assessed alcoholic sensorimotor polyneuropathy. Severely impairing localized lumbosacral disability has also not been shown by the weight of credible evidence, and neither has significantly impairing service-connected headache residual of the Veteran's in-service motor vehicle accident. 

As the November 2008 VA examination noted when addressing the Veteran's asserted headaches and seizure-type reactions, there was not support in the record for the Veteran's asserted seizures, and any loss of consciousness. That examiner concluded that the sought-to-be-related symptoms as asserted by the Veteran were instead likely attributable to the Veteran's alcohol abuse, or to withdrawal symptoms associated with his alcohol abuse. However, the Veteran's service-connected headaches have not been medically found to be significantly disabling, so as to result in incapacity to obtain or retain substantially gainful employment. More so, headaches are significantly subjective entities, and the Veteran has already been found to be not credible in his assertions supportive of his disability claims. 

The ratings assigned for the Veteran's service-connected lumbar degenerative disk disease with stenosis, and headaches, are not the subject of the present appeal, and hence the Board does not here address the schedular ratings assigned. See 38 C.F.R. § 20.101 (2011) (jurisdiction of the Board). The Veteran's lumbar degenerative disk disease with stenosis was service connected effective January 24, 2008, with a 20 percent disability evaluation assigned from that time. The Veteran's headache disorder was service connected effective from November 19, 2008, with a 10 percent disability evaluation assigned from that time. The Veteran's combined service-connected disability evaluation is thus 20 percent effective from January 24, 2008, and 30 percent effective from November 19, 2008. 38 C.F.R. § 4.25 (2011). The Veteran's service-connected disabilities thus do not meet the requirements for TDIU on a schedular basis, pursuant to 38 C.F.R. § 4.16(a). In the absence of any service-connected disabilities prior to January 24, 2008, TDIU may not be assigned on any basis prior to that date. 38 C.F.R. § 4.16. 

Upon careful consideration of all the competent, credible, and relevant evidence of record, the Board finds the preponderance of the evidence against the Veteran being incapable of obtaining or sustaining substantially gainful employment due to his service-connected lumbar degenerative disk disease with stenosis and his service-connected headaches, with evidence not showing exceptional or unusual circumstances related to this Veteran or to his service-connected disabilities that would justify their being assigned a disability rating other than based on regular schedular standards, or that would warrant a total disability rating based on unemployability due to these service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16. Therefore, referral to the Director, Compensation and Pension Service, is not warranted. 38 C.F.R. § 4.16(b). 



ORDER

Service connection for anterior to posterior canal stenosis at C3-C4, status post extensive fusion, is denied.

Service connection for right arm disability, to include residuals of carpal tunnel syndrome, right arm, is denied.

Service connection for alcohol dependence and alcohol-induced mood disorder are denied. 

A total disability rating based on unemployability due to service-connected disabilities is denied. 


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


